—Appeal from a judgment of Niagara County Court (Noonan, J.), entered March 28, 2000, convicting defendant after a jury trial of, inter alia, robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of one count of robbery in the first degree (Penal Law § 160.15 [4]) and two counts of escape in the first degree (§ 205.15 [2]). County Court properly denied defendant’s motion to suppress items of physical evidence seized by police officers during a warrantless search of the hotel room that defendant had occupied the previous night. The record supports the court’s determination that the rental period for the hotel room had expired prior to the search. Thus, defendant lost his reasonable expectation of privacy in the hotel room and its contents, and the general manager of the hotel had the authority to consent to the search (see People v Rodriguez, 104 AD2d 832, 833-834 [1984]; People v Lerhinan, 90 AD2d 74, 78-79 [1982]). Based upon the results of that search, the police had probable cause to arrest defendant for robbery in the first degree, and he was thus in custody for purposes of the charge of escape in the first degree under count seven of the indictment (see People v Maldonado, 86 NY2d. 631, 634 [1995]). Finally, the court properly admitted the testimony of a witness who had testified at defendant’s first trial but was unavailable to testify at the second trial as the result of serious injuries sustained by that witness in an accident subsequent to the first trial (see CPL 670.10 [1]; People v Carracedo, 228 AD2d 199 [1996], affd 89 NY2d 1059 [1997]; People v Allah,. 47 AD2d 738 [1975]). Present — Green, J.P., Hurlbutt, Kehoe, Gorski and Hayes, JJ.